PER CURIAM.
This proceeding is before the Court for consideration of a circuit judge’s disciplinary order rendered pursuant to rule 3-7.7 of the Rules Regulating The Florida Bar and upon the respondent’s petition for leave to resign.
Rule 3-7.7 authorizes the circuit courts to conduct disciplinary proceedings against members of The Florida Bar. The underlying misconduct in this case was witness tampering and conspiracy to commit witness tampering, acts for which the respondent has been criminally convicted. Rather than imposing a disciplinary judgment against the respondent, the circuit judge concluded that there was a factual basis to support suspension or disbarment and recommended that this Court accept respondent’s resignation. Respondent’s petition to voluntarily resign was subject to his right to apply for readmission to the Bar if his criminal convictions are reversed. We note that respondent was previously suspended from the practice of law pursuant to the filing of notice of his felony convictions. The Florida Bar v. Meyer, No. 71,-359 (Fla. Nov. 13, 1987).
The petition to resign does not contain all of the formal requirements set forth in rule 3-7.11, governing resignation when disciplinary proceedings are pending. Therefore, the Florida Bar has not responded to the respondent’s petition to resign, taking the position that the circuit court’s assertion of jurisdiction over the respondent precludes the Bar’s involvement at this stage of the proceedings.
The respondent has not appealed the circuit court’s disciplinary judgment, but the judgment itself imposed no disciplinary sanction. Since The Florida Bar has not filed anything in opposition to respondent’s petition for leave to resign, we grant it.
Bernt Meyer is hereby permitted to resign from The Florida Bar. In the event that his criminal convictions are reversed on appeal, he may file an application for readmission, which shall be subject to the usual readmission procedures. This resignation shall take effect immediately.
IT IS SO ORDERED.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.